I N      T H E         C O U R T O F A P P E A L S
                                                                     A T K N O X V I L L E                                                       FILED
                                                                                                                                             February 25, 1999

                                                                                                                                             Cecil Crowson, Jr.
                                                                                                                                             Appellate C ourt
                                                                                                                                                 Clerk

J A M E S     W E I F U     L E E                                                    )         A N D E R S O N C O U N T Y
                                                                                     )         0 3 A 0 1 - 9 8 0 7 - C H - 0 0 2 0 9
P. l a i n t i f f - A p p e l l e e                                      )
                                                                                     )
                                                                                     )
            v .                                                                      )         H O N . W I L L I A M           E .     L A N T R I P ,
                                                                                     )         J U D G E
                                                                                     )
R E N Y I     Z H A O                                                                )
                                                                                     )
            D e f e n d a n t - A p p e l l a n t                                    )         A F F I R M E D       A N D     R E M A N D E D




R E N Y I     Z H A O ,     A p p e l l a n t ,         P r o        S e

W .   B R I A N     S T A R N E S     O F     K N O X V I L L E                F O R       A P P E L L E E




                                                                 O     P       I     N     I     O     N




                                                                                                                             Goddard, P.J.



                        R e n y i   Z h a o      a p p e a l s             a       j u d g m e n t         o f     t h e     C h a n c e r y      C o u r t       f o r

A n d e r s o n     C o u n t y     w h i c h         g r a n t e d            h e r       h u s b a n d ,         J a m e s     W e i f u      L e e ,     a

d i v o r c e ,     d i v i d e d     t h e      p a r t i e s '               m a r i t a l           p r o p e r t y ,       w h i c h      i n c l u d e d       a n

i n t e r e s t     i n     t h e   p r o c e e d s         o f        M r .         L e e ' s         p e n s i o n       p l a n ,     a w a r d e d      h e r

" p r i m a r y / r e s i d e n t i a l          c u s t o d y "               o f       t h e       p a r t i e s '       m i n o r     c h i l d ,      J o a n n a

J u n y i n g     L e e     ( d . o . b .     5 / 1 2 / 9 2 )              a n d         $ 6 0 0       p e r     m o n t h     a s     s u p p o r t      f o r

J o a n n a .
                          A l t h o u g h         M s .       Z h a o     w a s       r e p r e s e n t e d               b y     c o u n s e l         a t     t r i a l ,

s h e     t h e r e a f t e r           d i s c h a r g e d           h e r     c o u n s e l           a n d       p r o s e c u t e s           t h i s       a p p e a l ,

i n c l u d i n g         t h e     f i l i n g         o f     h e r     a p p e l l a t e             b r i e f ,         p r o       s e .



                          A t     t h e     o u t s e t         w e     n o t e       t h a t         t h e r e       a r e       t w o       m o t i o n s       t o

d i s m i s s - - o n e           f i l e d       b y     c o u n s e l         f o r       M r .       L e e       a n d       o n e       f i l e d     b y     M r .

L e e     i n d i v i d u a l l y ,             w h i c h       c o u n s e l         a d o p t s .               T h e     m o t i o n         t o     d i s m i s s         b y

c o u n s e l       i n s i s t s         t h a t       i t     i s     p r o p e r         t o       d i s m i s s         t h e       a p p e a l       b e c a u s e

n o     t r a n s c r i p t         o f     t h e       p r o c e e d i n g s             b e l o w         h a v e       b e e n       f i l e d .           T h e

m o t i o n       t h a t       M r .     L e e       f i l e d       i n d i v i d u a l l y               m e r e l y         r e i t e r a t e s           t h e

g r o u n d s       h e     a s s e r t s         w h i c h       e n t i t l e           h i m       t o     a     d i v o r c e .



                          A s     t o     t h e       f o r m e r ,       e v e n         t h o u g h         t h e r e         i s     n o     t r a n s c r i p t ,

t h i s     C o u r t       h a s       t h e     o b l i g a t i o n           t o       r e v i e w         w h a t       w a s       f o r m e r l y         k n o w n

a s     t h e     t e c h n i c a l         r e c o r d         a n d     d e t e r m i n e             w h e t h e r           t h e r e       i s     s o m e

i n f i r m i t y         r e q u i r i n g           r e v e r s a l         o f     t h e       j u d g m e n t           e n t e r e d .             A s     t o     M r .

L e e ' s       m o t i o n ,       i t     d o e s       n o t       r a i s e       a n y       g r o u n d s           f o r       d i s m i s s a l         a n d ,

c o n s e q u e n t l y ,           b o t h       m o t i o n s         a r e       o v e r r u l e d .



                          T u r n i n g         t o     t h e     m e r i t s         o f       t h e       c a s e ,       w e       f i n d     w e     a r e

u n a b l e       t o     a d d r e s s         a n y     i s s u e s         r a i s e d         b y       M s .     Z h a o         a s     n o n e     a r e       s e t

o u t     i n     h e r     b r i e f ,         w h i c h       a l s o       f a i l s         i n     a     n u m b e r         o f       p a r t i c u l a r s         i n

m e e t i n g       t h e       r e q u i r e m e n t s           o f     R u l e         2 7     o f       t h e     T e n n e s s e e           R u l e s       o f

A p p e l l a t e         P r o c e d u r e           r e l a t i v e         t h e r e t o .



                          T h e     o n l y       c o m p l a i n t           M s .       Z h a o       r a i s e s         i n       o r a l     a r g u m e n t         i s

t h a t     s h e       d i d     n o t     w a n t       t h e       d i v o r c e         g r a n t e d .               E v e n       i f     a n     i s s u e       h a d



                                                                                      2
b e e n     r a i s e d             b y       h e r     a s     t o     t h i s       p o i n t ,           w e       w o u l d         b e       u n a b l e         t o     r e v i e w

t h e     p r o p r i e t y               t h e r e o f         b e c a u s e ,         a s     a l r e a d y               n o t e d ,           n o     t r a n s c r i p t         o f

t h e     e v i d e n c e             h a s       b e e n       f i l e d .           U n d e r         s u c h           c i r c u m s t a n c e s               t h i s       C o u r t

c o n c l u s i v e l y               p r e s u m e s           t h a t       t h e     e v i d e n c e               a d d u c e d             j u s t i f i e d           t h e

j u d g m e n t             e n t e r e d .             V a n d e r b i l t           U n i v e r s i t y                 v .       S t e e l y ,         5 6 6       S . W . 2 d

8 5 3     ( T e n n . 1 9 7 8 ) ;                 L e e k       v .     P o w e l l ,         8 8 4         S . W . 2 d             1 1 8       ( T e n n . A p p . 1 9 9 4 ) .



                              B e f o r e         c o n c l u d i n g ,           w e     n o t e           t h a t         t h e       f i n a l         o r d e r

c o n t a i n s             t h e     f o l l o w i n g :



                              1 1   .       T h a t       t h   e D e f e n d         a n t     i   s       a w   a   r d   e d       1 /   2   o f t       h   e
            P   l   a   i   n t i   f f   ’ s r e t       i r   e m e n t , p         e n s   i o   n   ,     e   t   c .     p     l a n     p r o c e     e   d s
            a   c   c   r   u e d     d   u r i n g       t h   e p e r i o d           o f     t   i   m   e     t   h a   t       t h e     p a r t i     e   s h a v e
            b   e   e   n     m a   r r   i e d w h       i l   e t h e P l           a i n   t i   f   f     (   i   . e   . ,       f r   o m d a t       e     o f
            e   m   p   l   o y m   e n   t   t h r o     u g   h J u n e 3           , 1     9 9   8   )   ,     w   i t   h       t h e     D e f e n     d   a n t
            b   e   i   n   g o     b l   i g a t e d       t   o p r e p a r         i n g     a   n   d     s   u   b m   i t     t i n   g a p p r       o   p r i a t e
            Q   u   a   l   i f i   e d     D o m e s     t i   c R e l a t i         o n s     O   r   d   e r   s     r   e l     a t i   v e t o         s   a m e
            f   o   r       a p p   r o   v a l a n       d     s u b s e q u e       n t     e n   t   r   y     h   e r   e i     n .



                              I n     l i g h t         o f     t h e       f a c t     t h a t         M s .         Z h a o         i s       w i t h o u t         c o u n s e l

a n d     i t       i s       d o u b t f u l           w h e t h e r         s h e     w o u l d           b e       i n       a     p o s i t i o n           t o     f o l l o w

t h e     C h a n c e l l o r ' s                 d i r e c t i v e           r e l a t i v e           t o       t h e         f o r e g o i n g ,             w e     m o d i f y

t h e     j u d g m e n t             t o       r e q u i r e         t h a t     t h i s       o r d e r             b e       p r e p a r e d           a n d       s u b m i t t e d

b y     c o u n s e l           f o r         M r .     L e e ,       a n     o b l i g a t i o n             t h a t           c o u n s e l           w h e n

q u e s t i o n e d             i n       o r a l       a r g u m e n t         a g r e e d         t o       a s s u m e .



                              F o r       t h e       f o r e g o i n g         r e a s o n s           t h e         j u d g m e n t             o f     t h e       T r i a l

C o u r t       i s         a f f i r m e d           a n d     t h e       c a u s e     r e m a n d e d                 f o r       s u c h       f u r t h e r

p r o c e e d i n g s ,               i n c l u d i n g           e n t r y       o f     t h e         q u a l i f i e d               d o m e s t i c           r e l a t i o n s

o r d e r ,         a s       m a y       b e     n e c e s s a r y .             C o s t s         o f       a p p e a l             a r e       a d j u d g e d           a g a i n s t

M s .     Z h a o .

                                                                                          3
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  4